1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11   TUAN ANH NGUYEN,                             )    Case No. ED CV 17-1760 FMO (PLAx)
                                                  )
12                         Plaintiff,             )
                                                  )
13                 v.                             )    ORDER DISMISSING ACTION WITHOUT
                                                  )    PREJUDICE
14   HAMNER EXPRESS WASH,                         )
                                                  )
15                         Defendant.             )
                                                  )
16                                                )

17          Pursuant to the Court’s Order of February 8, 2019, (Dkt. 43), the court denied plaintiff Tuan

18   Anh Nguyen’s1 (“plaintiff”) Motion for Default Judgment, (Dkt. 36, “Motion”) without prejudice for

19   failure to establish standing and failure to state a statutory violation under 15 U.S.C. § 1681c(g)(1).

20   (See Dkt. 43, Court’s Order of February 8, 2019, at 3). The Court’s Order of February 8, 2019,

21   directed plaintiff to “file a First Amended Complaint attempting to cure the deficiencies set forth

22   [in the Court’s Order of February 8, 2019]” “[n]o later than February 22, 2019[.]” (See Dkt. 43,

23   Court’s Order of February 8, 2019, at 3). The court cautioned plaintiff that failure to file a First

24   Amended Complaint “shall be deemed as consent to the dismissal of the action without prejudice

25   for lack of prosecution and/or failure to comply with the orders of the court.” (Id.). As of the filing

26

27          1
            Plaintiff’s class allegations were dismissed by counsel at the September 6, 2018, hearing.
28   (See Dkt. 42, Court’s Order of September 6, 2018).
1    date of this Order, plaintiff has not filed a first amended complaint or otherwise responded to the

2    Court’s Order of February 8, 2019, (Dkt. 43). (See, generally, Dkt.).

3           A district court’s authority to dismiss a litigant’s claims for failure to prosecute or to comply

4    with court orders is well-established. See Fed. R. Civ. P. 41(b)2; Link v. Wabash R.R. Co., 370

5    U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962) (“The authority of a federal trial court to dismiss a

6    plaintiff's action with prejudice because of his failure to prosecute cannot seriously be doubted.”);

7    Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.), cert. denied, 506 U.S. 915 (1992). “The power

8    to invoke this sanction is necessary in order to prevent undue delays in the disposition of pending

9    cases and to avoid congestion in the calendars of the District Courts.” Link, 370 U.S. at 629-30,

10   82 S.Ct at 1388.

11          Where “a district court requires a plaintiff to file an amended complaint, the court may

12   dismiss the case under Rule 41(b) if the plaintiff fails to follow the requirement.” Applied

13   Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (internal quotation marks

14   omitted);3 see Yourish v. Cal. Amplifier, 191 F.3d 983, 989 (9th Cir. 1999) (affirming dismissal for

15   failure to file an amended complaint or notice of intent to not file a first amended complaint; Ferdik,

16   963 F.2d at 1261 (same). In other words, “[t]he failure of the plaintiff eventually to respond to the

17   court’s ultimatum – either by amending the complaint or by indicating to the court that it will not

18   do so – is properly met with the sanction of a Rule 41(b) dismissal.”4 Edwards v. Marin Park, Inc.,

19

20          2
                All “Rule” citations refer to the Federal Rules of Civil Procedure.
21          3
               In addition, a litigant’s “[f]ailure to follow a district court’s local rules is a proper ground
22   for dismissal” for failure to prosecute. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.) (per curiam),
     cert. denied, 516 U.S. 838 (1995) (holding that where the plaintiff failed to file an opposition to a
23   motion to dismiss, the district court did not abuse its discretion in dismissing the action pursuant
     to a local rule stating that a party’s failure to file an opposition “shall constitute a consent to the
24   granting of the motion”).
25          4
              The requirement that plaintiff amend the complaint or file a notice of intent is not “merely
26   formal.” Edwards, 356 F.3d at 1065. Absent the filing of a notice of intent not to amend, the
     appellate court lacks jurisdiction to hear the appeal. See WMX Techs., Inc. v. Miller, 104 F.3d
27   1133, 1135 (9th Cir. 1997) (en banc) (“Unless a plaintiff files in writing a notice of intent not to file
     an amended complaint, such dismissal order is not an appealable final decision.”). Further, the
28   Ninth Circuit “review[s] a Rule 41(b) dismissal only for abuse of discretion in applying the five

                                                         2
1    356 F.3d 1058, 1065 (9th Cir. 2004) (“a threatened Rule 12(b)(6) dismissal [] ferment[s] into a

2    Rule 41(b) dismissal only upon a plaintiff’s inaction”) (emphasis in original). Here, plaintiff has

3    neither filed an amended complaint nor a notice of intent not to amend the complaint. (See,

4    generally, Dkt.).

5           In determining whether to dismiss plaintiff’s Complaint pursuant to Rule 41(b), the court

6    considers the following five factors: “(1) the public’s interest in expeditious resolution of litigation;

7    (2) the court’s need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4)

8    the availability of less drastic alternatives; and (5) the public policy favoring disposition of cases

9    on their merits.” Applied Underwriters, 913 F.3d at 890; see Pagtalunan v. Galaza, 291 F.3d 639,

10   642 (9th Cir. 2002), cert. denied, 538 U.S. 909 (2003). “Although it is preferred, it is not required

11   that the district court make explicit findings in order to show that it has considered these factors

12   and [the Ninth Circuit] may review the record independently to determine if the district court has

13   abused its discretion.” Ferdik, 963 F.2d at 1261.

14          The first factor, the public’s interest in the expeditious resolution of litigation, “always favors

15   dismissal.” Pagtalunan, 291 F.3d at 642; see Yourish, 191 F.3d at 990 (“Given the district court’s

16   superior position in evaluating the public interest in expeditious resolution of a particular case, []

17   this factor strongly favors dismissal.”); see also In re Phenylpropanolamine (PPA) Prods. Liab.

18   Litig., 460 F.3d 1217, 1234 (9th Cir. 2006) (“[D]ismissal serves the public interest in expeditious

19   resolution of litigation as well as the court’s need to manage the docket when a plaintiff’s

20   noncompliance has caused the action to come to a halt, thereby allowing the plaintiff, rather than

21   the court, to control the pace of the docket.”).

22          The second factor, the court’s need to manage its docket, also favors dismissal. See

23   Pagtalunan, 291 F.3d at 642 (holding that this factor weighed in favor of dismissal where the

24   petition “consumed some of the court’s time that could have been devoted to other cases on the

25   docket”); Edwards, 356 F.3d at 1065 (noting that where a plaintiff does not act, “resources

26

27
     factors [] which pertain to the propriety of the sanction, not to the merits of the underlying question
28   (such as whether a complaint states a claim).” Edwards, 356 F.3d at 1065.

                                                        3
1    continue to be consumed by a case sitting idly on the court’s docket”). Here, plaintiff’s “failure to

2    amend ha[s] caused the action to come to a complete halt and ha[s] allowed the Plaintiff[] to

3    control the pace of the docket rather than the Court.” Yourish, 191 F.3d at 990 (internal quotation

4    marks omitted).

5           The third factor, prejudice to defendant, also favors dismissal. In the absence of a showing

6    to the contrary, prejudice to a defendant is presumed from unreasonable delay. See In re Eisen,

7    31 F.3d 1447, 1452-53 (9th Cir. 1994) (“This rebuttable presumption of prejudice refutes . . . [the]

8    contention that delay alone, regardless of actual prejudice, does not necessitate a dismissal for

9    failure to prosecute.”) (internal quotation marks omitted); Henderson v. Duncan, 779 F.2d 1421,

10   1425 (9th Cir. 1986) (“[A]lthough no specific showing of prejudice to defendants is made, the

11   integrity of the district court is involved.”). Here, the court ordered plaintiff to file an amended

12   complaint, (see Dkt. 43, Court’s Order of February 8, 2019), but despite these accommodations,

13   plaintiff failed to file a first amended complaint, which has prevented the court from moving the

14   case forward.

15          The fourth factor, the availability of less drastic sanctions, also favors dismissal. “[A] district

16   court’s warning to a party that his failure to obey the court’s order will result in dismissal can satisfy

17   the consideration of alternatives requirement.” Ferdik, 963 F.2d at 1262 (internal quotation marks

18   omitted). Here, the Court’s Order of February 8, 2019, (Dkt. 43), noted the substantive and

19   jurisdictional deficiencies in plaintiff’s Complaint, (Dkt. 1), that prevented the entry of default

20   judgment. Because this action cannot proceed absent an amended pleading, the court is

21   persuaded that dismissing the action is the most appropriate sanction. See Anderson v. Air West,

22   Inc., 542 F.2d 522, 525 (9th Cir. 1976) (“There is no requirement that every single alternate

23   remedy be examined by the court before the sanction of dismissal is appropriate. The reasonable

24   exploration of possible and meaningful alternatives is all that is required.”).

25          The fifth factor, the public policy favoring disposition of claims on their merits, weighs

26   against dismissal. See Pagtalunan, 291 F.3d at 643. However, despite the policy favoring

27   disposition on the merits, it remains plaintiff’s responsibility to prosecute and move the case

28   towards a final disposition. See In re Eisen, 31 F.3d at 1454 (litigant has a responsibility “to move

                                                         4
1    towards that disposition at a reasonable pace, and to refrain from dilatory and evasive tactics.”).

2    Plaintiff has not fulfilled that responsibility here.

3           The five-factor test for dismissal under Rule 41(b) is a disjunctive balancing test, so not all

4    five factors must support dismissal. See Valley Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051,

5    1057 (9th Cir. 1998), cert. denied, 526 U.S. 1064 (1999) (noting that the five-factor test “amounts

6    to a way for a district judge to think about what to do, not a series of conditions precedent” to

7    dismissal); Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998) (the Ninth Circuit

8    “may affirm a dismissal where at least four factors support dismissal, or where at least three

9    factors strongly support dismissal.”) (internal quotation marks and citations omitted). Here, four

10   of the five factors support dismissal of action. Thus, the remaining question is whether the

11   dismissal should be with or without prejudice. See Fed. R. Civ. P. 41(b); Al-Torki v. Kaempen, 78

12   F.3d 1381, 1385 (9th Cir. 1996); Yourish, 191 F.3d at 992 (“allowing the plaintiff to replead is [] a

13   less drastic alternative to dismissal [with prejudice] once [plaintiff] has [] disobeyed a court order”).

14   Under the circumstances, the court finds that plaintiff’s claims should be dismissed without

15   prejudice.

16          Based on the foregoing, IT IS ORDERED THAT the above-captioned case is dismissed

17   without prejudice. Judgment shall be entered accordingly.

18   Dated this 25th day of March, 2019.

19

20                                                                             /s/
                                                                      Fernando M. Olguin
21                                                                 United States District Judge

22

23

24

25

26

27

28

                                                         5
